CATHELL, Judge,
concurring and dissenting.
I concur with the majority’s bottom line holding that “Paragraph C simply does not apply.” My concurrence is based on the fact that the issues arising out of Paragraph C have been appealed to us.
I respectfully do not agree with the majority’s decision to opine that “[i]t is Paragraph A which applies.” I also disagree with the majority’s addressing the issue it refers to when it states “Paragraph A may not be construed to grant the increase in sewer flow from 5,200 gallons to the 30,000 gallons which Shanty Town seeks.” My dissent is based on the fact that, in this appeal from the actions of an administrative agency, the interpretation and applicability of Paragraph A were not appealed to us nor to the trial court. The applicability of Paragraph A was not litigated in the trial court because the agency had determined that it was not applicable to the Shanty Town property — a position with which the appellant concurred. It, for the same reason, was not raised or argued before us.
I am aware that the roles of the majority and the dissenter diverge when an appellate judge deems it important to express a differing opinion. As Benjamin Cardozo stated, in Law and Literature at 34 (1931):
Comparatively speaking at least, the dissenter is irresponsible. The spokesman of the court is cautious, timid, *12fearful of the vivid word, the heightened phrase. He dreams of an unworthy brood of scions, the spawn of careless dicta, disowned by the ratio decidendi, to which all legitimate offspring must be able to trace their lineage. The result is to cramp and paralyze. One fears to say anything when the peril of misunderstanding puts a . warning finger to the lips. Not so, however, the dissenter. He has laid aside the role of the hierophant, which he will be only too glad to resume when the chances of war make him again the spokesman of the majority. For the moment, he is the gladiator making a last stand against the lions. The poor man must be forgiven a freedom of expression, tinged at rare moments with a touch of bitterness____ [Emphasis added.]
The majority cites Yarema v. Exxon Corp., 305 Md. 219, 503 A.2d 239 (1986), and Taub v. State, 296 Md. 439, 463 A.2d 819 (1983), as support for its position that judicial restraint in the present case is undesirable and that it is appropriate to offer guidance in order to avoid, if possible, the expense and delay of another appeal. In my view, neither case supports the position taken by the majority in the case at bar. The Court of Appeals, in Yarema, considered the timeliness of the appeal even though timeliness was not included in the questions presented in the certiorari petition. In doing so, however, the Court of Appeals noted that “both sides have also argued the question of whether or not the January 24, 1984, order of appeal ... was untimely because of late filing.” Yarema, 305 Md. at 231, 503 A.2d 239. Additionally, the Court of Appeals only dealt with the issue because it “directly relates to ... appellate jurisdiction----” Id. In the case sub judice, neither party argued the issue on which the majority now offers guidance, in the nature of a directive.
Taub was a criminal case that involved a matter of statutory construction. The Court of Appeals discussed virtually the entire legislative history of the statute in order to determine its meaning or intent. Taub, 296 Md. at 442-44, 463 A.2d 819. It ultimately determined, by reliance on *13the legislative history, that the statute was not intended to apply to Taub. Id. at 444, 463 A.2d 819. The case at bar does not involve the construction of a statute but the construction of a section of an agreement that has heretofore been determined by all parties to the case not to apply. The majority’s opinion mandates a construction of Paragraph A sought by neither party. Additionally, there is before this Court, little history or evidence relating to the making of this agreement by the parties.
Finally, as I read both Yarema and Taub, in neither case did the appellate court reverse the decision of the trial court and simultaneously direct the trial court to remand to an administrative agency for further proceedings. In Yarema, they vacated the trial court judgment, 305 Md. at 242, 503 A.2d 239; in Taub, they reversed and ordered the indictment to be dismissed. 296 Md. at 445, 463 A.2d 819.
Taub cites several cases. A review of those cases indicates that they are factually inapposite to the present case. Squire v. State, 280 Md. 132, 368 A.2d 1019 (1977), involved the appellate court considering plain error in omitting jury instructions even though not objected to below. The Court, quoting from an earlier case authored by Judge Eldridge, said “an appellate court may ... in an exceptional case take cognizance of plain error____” Squire, 280 Md. at 135, 368 A.2d 1019 (quoting Dempsey v. State, 277 Md. 134, 142, 355 A.2d 455 (1976)). The exceptional circumstance was that the opinion in Mullaney v. Wilbur, 421 U.S. 684, 95 S.Ct. 1881, 44 L.Ed.2d 508 (1975), which mandated the omitted instructions, was rendered only four days before the trial in Squire and not fully explained until later in State v. Grady, 276 Md. 178, 345 A.2d 436 (1975), and Evans v. State, 28 Md.App. 640, 349 A.2d 300 (1975), affd, 278 Md. 197, 362 A.2d 629 (1976). A careful reading of Squire strongly indicates that the issues resolved by the appellate court, though not raised below, were at least raised on appeal. In the instant case, Paragraph A was not raised in the trial court or in the appellate court.
*14Bartholomey v. State, 260 Md. 504, 273 A.2d 164 (1971), vacated in part and remanded on other grounds, 408 U.S. 938, 92 S.Ct. 2870, 33 L.Ed.2d 759 (1972), reh'g denied, 409 U.S. 901, 93 S.Ct. 180, 34 L.Ed.2d 162 (1972), was a death penalty case and the death penalty aspect was the exceptional circumstance which caused the Court of Appeals to consider the questions not raised below on appeal. Even then, unlike the case at bar, the issues were raised on appeal. The other case cited in Taub was Martin G. Imbach, Inc. v. Deegan, 208 Md. 115, 117 A.2d 864 (1955). In Imbach, the question decided had been raised below by demurrer but the trial judge declined to decide it. The Court of Appeals, after restating the rule, declared that certain cases were outside the scope of the rule and could be decided on appeal, though not decided below. Id. at 131, 117 A.2d 864. It then stated that among those cases were those presented on demurrer. Id. Again, in Imbach, the question decided not only had been raised (though not decided) below, but had also been raised on appeal.
The only additional basis upon which the majority might have grounded its willingness to opine for the first time on appeal as to the meaning and applicability of Paragraph A is the holding of Robeson v. State, 285 Md. 498, 403 A.2d 1221 (1979), cert. denied, 444 U.S. 1021, 100 S.Ct. 680, 62 L.Ed.2d 654 (1980), its ancestral precedents and its progeny. In confirming and reasserting that under certain circumstances an appellate court may address an issue not relied upon below, the Robeson Court said:
It is true ... as a general principal, that an appellate court will not ordinarily consider an issue that has not previously been raised____ However, there are well-recognized exceptions to this general principle. One exception is that where the record in a case adequately demonstrates that the decision of the trial court was correct, although on a ground not relied upon by the trial court and perhaps not even raised by the parties____ [Citations omitted.]
*15285 Md. at 501-02, 403 A.2d 1221. There was, in Robeson, ample evidence before the trial and appellate court upon which harmless error could be found. Additionally, the harmless error principal is generally an issue raised for the first time on appeal — -it is peculiarly unique to the appellate assessment of the damage created by trial court error. In the case at bar, the majority for the first time on appeal, in my view, addresses an issue peculiarly suited for initial administrative interpretation and initial trial court review.
In Robeson and the cases upon which it relied, and those since that rely on it, there have been two unchanging factors: first, the record of the case has always substantially supported the position taken by the appellate court, and, second, the appellate court is almost always affirming the trial court. In my view, in the instant case, neither factor exists. See Henley v. Prince George’s County, 305 Md. 320, 333, 503 A.2d 1333 (1986); McCray v. State, 305 Md. 126, 135-36, 501 A.2d 856 (1985); Webster v. State, 299 Md. 581, 610, 474 A.2d 1305 (1984); Grant v. State, 299 Md. 47, 53, 472 A.2d 459 (1984); Joseph H. Munson Co. v. Secretary of State, 294 Md. 160, 167-68, 448 A.2d 935 (1982), affd, 467 U.S. 947, 104 S.Ct. 2839, 81 L.Ed.2d 786 (1984); Coffey v. Derby Steel Co., 291 Md. 241, 256, 434 A.2d 564 (1981); Health Services Cost Review Comm’n v. Holy Cross Hosp., Inc., 290 Md. 508, 515, 431 A.2d 641 (1981); Neville v. State, 290 Md. 364, 368, 430 A.2d 570 (1981); Temoney v. State, 290 Md. 251, 429 A.2d 1018 (1981); DuBois v. City of College Park, 286 Md. 677, 683, 410 A.2d 577 cert. denied, 459 U.S. 1146, 103 S.Ct. 787, 74 L.Ed.2d 993 (1983);1 Aubinoe v. Lewis, 250 Md. 645, 649, 244 A.2d 879 (1968); Read Drug and Chemical Co. v. Colwill Constr. Co., 250 Md. 406, 423, 243 A.2d 548 (1967); Eaton v. Rosewood Center, 86 Md.App. 366, 373, 586 A.2d 804 (1991); Walton v. Davy, 86 Md.App. 275, 284, 586 A.2d 760 (1991); Faulkner v. American Casualty Co., 85 Md.App. *16595, 629, 584 A.2d 734 (1991); Hansford v. District of Columbia, 84 Md.App. 301, 309, 578 A.2d 844 (1990), cert. granted, 321 Md. 709, 584 A.2d 708 (1991); Burwell v. Easton Memorial Hosp., 83 Md.App. 684, 691-92, 577 A.2d 394 (1990); Joiner v. State, 82 Md.App. 282, 293, 571 A.2d 844 cert. granted, 320 Md. 312, 577 A.2d 362 (1990); Clark v. State, 80 Md.App. 405, 411-12, 564 A.2d 90 (1989); Ellett v. Giant Food, Inc., 66 Md.App. 695, 505 A.2d 888 (1986); Newman v. State, 65 Md.App. 85, 93, 499 A.2d 492 (1985), cert. denied, 305 Md. 419, 504 A.2d 1152 (1986).
We were, in part, reversed by the Court of Appeals in Henley in respect to our holding that the lack of evidence supported our ruling on proximate cause. The Court of Appeals said that the “effect of our ruling [this court's ruling based on Robeson ] on the issue of proximate cause, or on any other issue not considered by the trial judge, would be to deprive the trial judge of discretion to deny or defer until trial on the merits the entry of judgment on such issues.” Henley; 305 Md. at 333, 503 A.2d 1333.
By summarily embracing Paragraph A, and gratuitously opining as to its meaning, the Court is denying to the parties, both of whom agree it does not apply, any opportunity to present to the trial court evidence supporting their position. There was no dispute below between the parties that Paragraph A did not apply. There was none here— until the majority rendered its ipso facto holding. There is no doubt, of course, that the agency which just recently rejected the enticements of Paragraph A will now be seduced by its beguilements. Additionally, and as importantly, the majority in its preemptive holding is not determining that the trial court abused its discretion as to Paragraph A but is denying to that court any opportunity to exercise its discretion in the first instance. In most, if not all, cases I have referred to, the trial court at least had that opportunity.
The allure to the majority of Paragraph A’s language, may well conceal (because it was not fully litigated at the trial court) the real relationship of the parties when such *17environmental consent orders are dictatorially imposed.2 In essence, in these “environmental” confrontations, the local authorities are attempting to retain as much control over local development as possible. The environmental agencies are attempting to limit that local control as much as possible. The local authorities reluctantly concede the minimum necessary to achieve that which is desired, i.e., the sewer grant. The environmental agencies grasp the maximum possible before giving up that which is desired, i.e., the sewer grants.
It is in that “environment” that these “consent” orders or “agreements” are made. In this case, the expert (the agency) and the party (Shanty Town) conceded that Paragraph A did not apply.3 They did not, and have not yet, litigated the issue of applicability. The majority, nevertheless, determines that it applies, and further, what it means. In the circumstances of the making of such consent agreements in the administrative context, I question the assumption, under Yarema, Taub and Robeson, or any other authority, of the right to make the initial determination of the applicability or meaning of a consent provision. It seems only proper to me to afford to the parties a full opportunity to litigate the issue in a more appropriate forum — the trial court or the agency. In the process, that which is lacking in the record before us may be furnished.
I conclude by noting that, in my perception, the majority extends the Yarema and Robeson holdings past where they *18have heretofore been, especially in regards to administrative appeais. It is, I respectfully proffer, simply inappropriate, under the circumstances of this case, to make such determinations for the first time on appeal. In doing so, the majority presents the appellee with a case it neither sought below, supported below, relied on below, or won below.4 As the Court said in Berman v. Karvounis, 308 Md. 259, 263, 518 A.2d 726 (1987), “The judge was not right for the wrong reason; he was wrong.” I would simply reverse.

. Dubois and Eaton, infra, were the exceptions to the general situation where the trial court is being affirmed under the Robeson holding.


. I acknowledge that the record before us does not adequately form the basis for these final conclusions I make in dissent. That failure of the record results from the failure of this matter to be litigated. As I dissent, because of the failure of the record to support the position taken by the majority, I see no inconsistency in conjecturally relying on what might have been, had the majority not foreclosed the future making of that record.


. When an environmental agency and a developer agree on anything, it seems, especially in the political environment in which agencies and developers contend, that a court stretches reasonableness when it, without being requested to do so by anybody, in essence, orders them to disagree.


. "If it be not, I am sure none of us [judges] ought to make the parties[’] case better than the law has made it." Sommers, L.K., The Bankers’ Case, 14 How.St.Tr. 39, 45 (1700).